In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00159-CV


                          MARQUITA MURRAY, APPELLANT

                                            V.

                     NATIONSTAR MORTGAGE, LLC, APPELLEE

                      On Appeal from the County Court at Law No. 4
                                 Williamson County, Texas
             Trial Court No. 14-1940-CC4, Honorable John McMaster, Presiding

                                      June 25, 2015

                            MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant Marquita Murray has filed a motion seeking voluntary dismissal of this

appeal. The Court finds the motion complies with the requirements of Texas Rule of

Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party

from seeking relief to which it would otherwise be entitled.
      As no decision of the Court has been delivered to date, we grant appellant's

motion. The appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.   The parties have not presented an agreement for

assessment of costs. Therefore, costs are assessed against appellant. TEX. R. APP. P.

42.1(d).




                                             James T. Campbell
                                                 Justice




                                         2